NOT FOR PUBLICATION

UNI'I`ED STATES DISTRICT COURT
I)ISTRICT OF NEW JERSEY

 

DAVID HAZAN,

Plam“ff’ civil Acrion No. 13-10228 (MAs) (TJB)

V' MEMORANDUM oPINroN

WELLS FARGO & CO.,

Defendant.

 

 

SHIPP, District Judge
This matter comes before the Court upon Defendant Wells Fargo Bank, N.A.’s

(“Defendant”) Motion to Dismiss.l (Mot. to Dismiss, ECF No. 7.) Plaintiff David Hazan
(“Plaintiff”) opposed (ECF No. 10), and Defendant replied (ECF No. l 1). The Court has carefully
considered the parties’ submissions and decides the matter Without oral argument pursuant to Local
Civil Rule 78.1. F or the reasons set forth below, the Court grants Defendant’s Motion to Dismiss
the Amended Complaint Without prejudice.
I. Background2

Plaintiff brings this action alleging violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227. Plaintifi` filed a complaint on June 6, 2018 (Compl., ECF No. 1) and

 

l Plaintiff improperly filed suit against Wells F argo Home Mortgage, (“WFHM”) as a division of
Wells Fargo Bank, N.A. even though WFHM is only a division and not a separate entity. (See
Notice of Mot. n.l, ECF No. 7.)

2 For the purpose of the instant decision, the Court accepts all Well-pled factual allegations in the
Complaint as true. See Philh`ps v. Cty. ofAllegheny, 515 F.3d 224, 229 (3d Cir. 2008).

an Amended Complaint on July 6, 2018 (Am. Compl. (“FAC”), ECF No. 5). Plaintiff alleges that
“[o]n or about March 21 , 2016, Defendant began communicating with . . . Plaintiff by placing auto
dialed phone calls to . . . Plaintiff’s cell phone number . . . and leaving messages.” (FAC 11 8.)
That same day, Plaintiff called Defendant and told a representative that “he did not want to receive
any more calls to his cell phone.” (Id. 1111 9, 14.) The representative acknowledged this by saying
“[a]ll right sir” and ended that conversation (Id. 11 15 .) Despite this conversation, Plaintiff alleges
receiving “at least 1402 calls . . . and 20 voicernails.” (Id 11 16.) Plaintiff reiterates in the FAC,
that “[w]ith the autodialed calls to Plaintiff’s telephone commencing on or about March 21, 2016
and continuing at a rate of approximately 1402 times thereafter . . . Defendant violated various
provisions of the TCPA. . . .” (Id. il 21.)
II. Legal Standard

Pursuant to F ederal Rule of Civil Procedure3 12(b)(6), courts will examine the legal
sufficiency of a complaint and may dismiss a complaint “for failure to state a claim upon which
relief can be granted.” To survive a motion to dismiss, a complaint must “contain sufficient factual
matter” that “state[s] a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.
at 556). Although a court must accept as true all factual allegations in a complaint, that tenet is
inapplicable to pleadings that offer “labels and conclusions” or “a formulaic recitation of the
elements of a cause of action. . . .” Id. (quoting Twombly, 550 U.S. at 55 5). Moreover, on a motion

to dismiss for failure to state a claim under Rule l2(b)(6), the “defendant bears the burden of

 

3 Unless otherwise noted, all references to Rules hereinafter refer to the Federal Rules of Civil
Procedure.

showing that no claim has been presented.” Hedges v. United Stares, 404 F.3d 744, 750 (3d Cir.
2005) (citation omitted).

To state a claim under the TCPA, a plaintiff must plead that “(1) the defendant called a
cellular telephone number; (2) using an automatic telephone dialing system (“ATDS”); (3) without
the recipient’s prior express consent.” Montinola v. Synchrony Bank, No. 17-8963, 2018 WL
4110940, at *2 (D.N.l. Aug. 28, 2018); see also Forrest v. Genpact Servs. LLC, 962 F. Supp. 2d
734, 736 (M.D. Pa. 2013)', Trenk v. chk ofAm., No. 17-3472, 2017 WL 4170351, at *2 (D.N.J.
Sept. 20, 2017). An ATDS is “equipment which has the capacity[:] (A) to store or produce
telephone numbers to be called, using a random or sequential number generator; and (B) . . . dial
such numbers.” 47 U.S.C. § 227(a)(1).

While Plaintiff need not “provide precise details as to each of the telephone calls, [he] must
provide enough information to put Defendant on notice of the allegedly offending messages.”
Montr'nola, 2018 WL 4110940, at *2. Even though it may be difficult to plead the particulars of
the alleged ATDS a defendant used, a plaintiff, nevertheless, must allege facts that would allow a
court to plausibly infer that a defendant used an ATDS. Id. at *3.

III. Discussion

Defendant argues that Plaintiff failed to properly plead the elements of a TCPA claim,
specifically the second element, r'.e. that Defendant used an ATDS to make the calls. (Def.’s
Moving Br. 2, ECF No. 7.) Defendant argues that Plaintiff is required to plead each element of
the statute and it is insufficient to parrot the statutory language. (Id. at 3.) Plaintiff alleges
Defcndant used an ATDS and supports the allegation with the number of phone calls he received.

(Pl.’s Opp’n Br. 4, ECF No. 10 (“Such a volume of calls [is] very unlikely to have been manually

dialed.”).) 4 Defendant, however, cites to a similar case in Which the court specifically rejected
this inference See Treuk, 2017 WL 4170351, at *3 (granting motion to dismiss When the plaintiff
alleged receiving 235 calls over a six-month period). Plaintiff cites to two unpublished orders for
the proposition that the Court should either deny the motion to dismiss or allow an amended
complaint5 (Pl.’s Opp’n Br. 3-4 (citing Falack v. Bank of Am. (“Falack”), No. 17-2992 (D.N.J.),
June 29, 2018 Order at 3, ECF No. 24; Rotkz'n v. Bank ofAm. (“Rorkz'n”), No. 17-2574 (D.N.J.),
June 29, 2018 Order at 4, ECF No. 26.))

“[A] bare allegation that defendants used an ATDS is not enough.” Douek v. Bank of Am.
Corp., No. 17-2313, 2017 WL 3835700, at *2 (D.N.J. Sept. 1, 2017) (quoting Baranski v. NCO
Fin. Sys., lnc., No. 13»6349, 2014 WL 1155304, at *6 (E.D.N.Y. Mar. 21, 2014) (noting that “the
vast majority of courts to have considered the issue have found that ‘[a] bare allegation that
defendants used an ATDS is not enough.”’) (collecting cases); Trumper v. GE Cap. Retail Bank,
79 F. Supp. 3d 511, 513 (D.N.J. 2014)); see also Rotkin (“With regard to [the second] factor . . .
there must be some factual assertion that an ATDS was used by [the d]efendants. [The p]laintiff
‘need not plead “specific technical details” regarding [the defendant’s] use of an ATDS, but he
must at least describe, in laymen’s terms, the facts about the call or the circumstances surrounding
the call that make it plausible that the call was made using an ATDS.”’) (internal citations
omitted)).

Courts within this district have found that certain factual allegations may give rise to an

inference that a defendant used an ATDS to place calls. Sieleman v. Freedom Mortg. Corp., No.

 

4 As Plaintiff’s brief does not contain page numbers, citations to specific pages refer to the
pagination assigned by the electronic filing system as designated in the header of each page.

5 Plaintiff references these orders in his opposition brief and attaches a copy of the unpublished
orders to his opposition brief. (Pl.’s Opp’n Br. 3-4, 7-13.)

4

17-13110, 2018 WL 3656159, at *6 (D.N.J. Aug. 2, 2018) (finding a plausible inference of ATDS
use when the plaintiff alleged that on the calls “he would hear a noticeable pause/delay” and a
message would play encouraging him “to refinance his mortgage with [the defendant]” and that
the defendant’s website stated it used ATDS to contact customers); Todd, 2017 WL 1502796, at
*6 (inferring that the defendant used an ATDS from the plaintiffs allegations that “she heard a
‘silence’ before a recording began” with a “pre-recorded voice”); Carrera v. Major Energy Servs.,
LLC, No. 15-3208, 2016 WL 7183045, at *2 (D.N.J. Mar. 29, 2016) (finding the use of an ATDS
plausibly pled when the plaintiff alleged that after answering the defendant’s calls, the plaintiff
heard a brief pause before a live operator got on the line and started speaking).

Here, Plaintiff pled no facts, other than the sheer number of phone calls, to support an
inference that Defendant used an ATDS. Plaintiff alleges approximately 1400 phone calls but fails
to specify the time period in which they occurred.6 Plaintiff alleges twenty voicemails but does
not provide any details other than that they occurred. While Plaintiff urges this Court to infer from
the number of calls that Defendant used an ATDS, Plaintiff’s argument lacks adequate legal
citation or support from case law. In addition, the cases Plaintiff cite are inapposite The Falack
court denied the motion to dismiss because the plaintiff alleged that the calls ended with a beep.
(Falack 3.) The Rotkin court granted the motion to dismiss where plaintiff only alleged the number
of calls, i.e. 465 calls and nine text messages (Rotkz'n 3-4.) Here, the unadorned assertions in the
FAC that Defendant used an ATDS are conclusory and insufficient to survive a motion to dismiss

for failure to state a claim. The Court, therefore, finds that Plaintiff has failed to plead sufficient

 

6 At first glance, 1,400 calls appears to constitute a large number. The time period between the
first alleged incident_March 21, 2016-and the Complaint’s filing--July 6, 2018--is, however,
approximately 838 days. The 1,400 calls, therefore, could consist of one to two manual calls per
day. The Court, consequently, is not inclined to infer that Defendant utilized an ATDS based
solely on the factual allegation of 1,400 calls.

facts to support a claim under the TCPA. The Court, however, finds good cause to afford Plaintiff
an opportunity to file a Second Amended Complaint.
IV. Conclusion

For the forgoing reasons the Court grants Defendant’s Motion to Dismiss. An order

consistent with this Memorandum Opinion will be entered.

S/ Michael A. ShinD
MICHAEL A. SHIPP
UNITED STATES DIsTRIcT JUDGE

Dated: April 30, 2019

